PER CURIAM.
Appellant was convicted of possession of more than five grams of marijuana, which was located in a shed on a ranch owned by A. Douda & Sons. The evidence is entirely circumstantial and it is not inconsistent with appellant’s innocence. Thus, there is insufficient evidence upon which to support the conviction.
Accordingly, the other points raised need not be considered because our determination requires a reversal of the judgment and sentence appealed from and appellant’s discharge.
*877REVERSED AND REMANDED with directions to discharge appellant.
DOWNEY, ANSTEAD and LETTS, JJ., concur.